 In the Matter Of JEFFERSON CHEMICAL COMPANY, EMPLOYERandOIL WORKERSINTERNATIONAL UNION, CIO, PETITIONERCase No. 16-RC-54.Deciderd September 10, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing,officer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, a labor organization affiliated with the Congressof Industrial Organizations, and the following additional labor or-ganizations clairii to represent employees of the Employer :International Association of Machinists, hereinafter called the TAM';United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry, Local 195, AFL, hereinafter called the Pipe-fitters; International Brotherhood of Electrical Workers, Local 390,hereinafter called the IBEW ; Carpenters, Local Union No. 610; andPainters, Local Union No. 325.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Aside from a disagreement as to the inclusion of temporary em-ployees,' the Petitioner and the Employer agree in urging that theIMotion tointervene made by the Boilermakers was properly denied by the hearingofficer because it presented no proof of interest,although such proof was requested anditwas given ample time to produce same.2The Petitioner would include and the Employer would exclude 156 temporary em-ployeesThe Petitioner is the only labor organization desiring to represent these em-ployeesThe recordindicatesthat theywere hired to finish up the final stages of79 N. L.R. B., No. 77.584 JEFFERSON CHEMICALCOMPANY585appropriate unit should be a plant-wide one consisting of all operating(production), maintenance, and laboratory employees, excluding of-fice, professional, plant-protection employees, and supervisors as de-fined in the Act.The units desired by the IBEW, Pipefitters, Carpenters, Painters,and the IAM all involve the maintenance section (or department).Thus, the IBEWV seeks a unit of all employees in the department per-forming electrical and instrument work.The Pipefitters request aunit composed of all pipefitters, welders, pipe coverers, their appren-tices and helpers.The Carpenters desire a unit consisting of allcarpenters, apprentices, and those employees who operate woodwork-ing machinery.The Painters seeks a unit of all employees whopaint, whether with brush or spray gun, and all those who conditionmaterial for paint, whether by sand blasting or other methods.TheIAM desires one unit consisting of all employees in the maintenancedepartment.The Employer's OperationsThe Employer is engaged at. its Port Neches, Texas, plant in themanufacture and distribution of synthetic organic chemicals madefrom petroleum gases, such as ethylene glycol, ethylene oxide, andethylene chloride.The plant covers approximately 85 acres and atthe time of the hearing it was in operation only 3 months.The Em-ployer has 206 permanent employees of whom 71 are maintenanceworkers.The plant is under the general supervision of a plantmanager directly under whom are a production superintendent and aplant engineer.The production superintendent is in charge of alllaboratory and operating (production) employees.The plant engi-neer directs the work of a power engineer, who is responsible forpersonnel in a boiler room and water plant, and a master mechanic,who is directly in charge of maintenance foremen'.The latter, in turn,supervise the work of the maintenance employees.The plant oper-ates continuously 24 hours a day and 7 days a week.There has beenno previous history of collective bargaining.construction at the plant which is relatively new . that they are designated as temporaryon the pay roll that they were advised at the time of employment of their limited tenure,that they do not enjoy the same benefits as permanent employees : and that the Employerexpects to shortly release all temporary employees. It is apparent that these employeesdo not have a reasonable expectation that their employment will ripen into permanent-status.We shall therefore exclude them from the unit hereinafter found appropriateMatter of Phillips PetroleumCo., 48 N L R BQ 4 ; Matter of Ciarkton G-ramwood ProductsCompany, Inc,76 N. L. R. E. 1044 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe units proposed by the 7BEW, the Pipe fitters, Carpenters, andPaintersThe Employer, Petitioner, and TAM contend that there are no,crafts as such in the maintenance department.3All employees in, thissection are designated as either maintenance mechanics, maintenance'mechanics' helpers, maintenance mechanics'. trainees, or laborers.The-classification "maintenance mechanic," as used by the Employer, is-apparently a broad term applied to maintenance employees who areprimarily skilled in certain types of craft work such as'that of elec-tricians; pipe fitters, carpenters, and painters.The Employer states,that the volume of work is insufficient to occupy fully the time of-any one employee at his particular craft; that each maintenance-mechanic will be required to perform any work that he is capable ofdoing; that if he refuses to do so he will be discharged; and, that pros-pective employees are advised of these facts before being hired.No,formal apprentice training program has been established by the Em-ployer.All maintenance mechanics who possess the same craft skills,do not work under the same foreman; instead, each foreman has anarea in the plant where he supervises maintenance work.He willhave assigned to him maintenance mechanics whose principal skillsmay be in several fields and he is responsible for performing whatevertype of maintenance work arises in his own area.Under these circumstances, and in view of the fact that there isnothing in the record to indicate the number or identity of employeeswho would come within the scope of the proposed units, we find thatthe units requested by the IBEW, Pipefitters, Carpenters, and Paint-ers are not pure crafts and that being indefinable and of a heterogeneous.character, are therefore inappropriate.'The departmental unit proposed by the JAMWhile the IAM agrees with the Employer and Petitioner' that craft'linesare not observed in the plant, 'it contends that the employees inthe maintenance department perform work of a highly skilled craft8In addition to its contention that there are no crafts as such in the maintenancedepartment of the Employer,the Petitioner asserts that the craft units sought herein areinconsistent with the pattern in the chemical industry.' It states that the chemical industryisgenerally organized on an industrial basis and that for adecade, withisolated excep-'tions, there has been a pattern of over-all bargaining on a non-craft basis.However, theBoard has often found appropriate craft units of electricians,pipe fitters, carpenters, andpainters in'this industry.See for exampleMatterof GeorgeS.Mepham Corporation, 78-N. L. It. B.1081 and cases cited therein,Matter of B. F. Goodrich Chemical Compahy'(GeonPlant),75 N. L. It. B. 1142;Matter of Heyden Chemical Corporation,72N. L.It. B. 1240 ;Matter of Firestone Tire & Rubber Company,56 N. L. It. B. 1038.Cf.Matter of MonsantoChemical Company,78 N. L.R. B. 1249.4Matter of American Fixture and Manufacturing Company, 76 N.L. R. B. 444. JEFFERSON CHEMICAL COMPANY587--1,nature differing from that of-the production employees and that, takenas a single whole, they comprise an integrated unit appropriate for-the purposes of collective bargaining, apart from the other employees.On the other hand, the Employer and Petitioner assert that the inte-gration of manufacturing operations in the plant makes the productionand maintenance departments dependent upon each other and, there-fore, only a plant-wide unit is appropriate.The unit proposed by the IAM is essentially a multi-craft grouping,of employees in the maintenance department.The record shows thatthere is some overlapping in the functions and duties of productionemployees and maintenance employees.Thus, while the latter handle'major repair work, the former perform routine maintenance work ontheir particular units to keep them in operation.Also, it is expected-that about twice a year, for periods of about 2 to 4 weeks, productionemployees will do maintenance work.This will occur when the plant'is shut down for a "turn-around."Apparently, therefore, there issome similarity in the skills of the production and maintenance em-ployees.Although transfers between the production and maintenance'departments which have occurred in the brief past have involved em-ployees in the lower classifications such as helpers; the Employerasserts that interchange will be permitted in the future for all em-ployees.The production employees and the maintenance employeeshave similar hours, shifts, wage rates, use the same facilities, enjoythe same benefits with regard to insurance, hospitalization, vacationand pension plans, and operate under the same general working condi-tions.Upon the entire record in this case, we are unable to find that themaintenance department employees constitute a single true craft hav-ing sufficient homogeneity and cohesiveness to warrant recognition asa separate bargaining unit. In fact, the proposed unit embracesessentially a multi-craft grouping of employees with varying skills.On this record, consistency with the Board'sunanimousdecision dis-missing the various AFL craft units seems to us to dictate a similarresult with respect to the IAM's over-all request.We believe theseemployees can be most effectively' represented in a plant-wide unit.5We find that all production, maintenance, and laboratory employeesat the Port Neches, Texas, plant of the Employer, excluding office;professional, plant-protection employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act._6Matter of(ieorpe S. Mepham Corporation,footnote3,' supra;Matter of Pepsi ColaCompany,78 N. L.R. B. 790;Matter of Kimberly-Clark Corporation,78 N., L.R B. 478. -588DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigationto ascertainrepresentatives for thepurposes of collective bargaining with the Employer, an election by-secretballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the directionand super-vision of the Regional Director for the Sixteenth Region, and subject-toSections 203.61 and 203.62 of National Labor Relations Board-Rules andRegulations-Series 5, among the employees in the unitfound appropriate in Section 4, above, who were employed during,the pay-roll period immediately preceding the date of this Direction,including employees who did not work during said paytroll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be representedby Oil Workers International Union, CIO, for the purposes of collec-tive bargaining.MEMBERSREYNOLDSandGRAY,dissenting in part:We agree with our colleagues' action in dismissing the separate peti-tions of the IBEW, Carpenters, Pipefitters, and Painters.We cannotjoin, however, in so much of this decision as holds that the employeesin the maintenance department do not constitute an appropriate singleunit for the purposes of collective bargaining.The maintenance me-chanics are primarily skilled employees working under separate super-vision with a clear demarcation between their duties and functionsand those of the production workers.Although the latter performroutine maintenance work on their particular units while operating,and the Employer asserts that it intends to have the production em-ployees perform maintenance work twice year for periods of about2 to 4 weeks, presumably all such work is, or will be, of a routinenature not requiring a high degree of skill.There has been no inter-change between production and maintenance employees, with the minorexception of helpers.Thus, the unit sought by the I AM is essentially-a skilled and functionally coherent multi-craft groupof maintenanceemployees clearly distinguishable from the production workers.TheBoard has for many years accorded such groups separate rep=resentation.°6Matter of Southern Fertilizer d Chemical Company,73 N. L. R. B.100;Matter of(Ienerat"El-ectrsc Company;"71 NL R. B: 1192;Matter of'Doughnut `Corporation ofAmerica,66 N L R- B. 1231;Matter of Electro Metallurgidal Company,56 N. L. R. B!1464; seeMatte of Raybestos-Manhattan Company,Inc, 74 N. L. R. B. 1321, 1323. JEFFERSON CHEMICAL COMPANY589It is true that more recently, in the interest of stable bargainingrelations, the Board has been reluctant to permit separate representa-tion for a multi-craft group of employees in the face of a broader his-tory of collective bargaining.'However, we believe the reason for.adopting-such a position is inapplicable to the instant case, where a,relatively new plant is involved and there is no -valid collective -bar-,gaining :history covering the employees therein.Under these cir-cumstances, we would accord the maintenance mechanics,an opportu-nity to express their desires as to representation in a self-determinationelection..See footnote5,supra.